—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), entered April 1, 1994, which (1) denied their motion for partial summary judgment against the defendant Vito LaMorte on their causes of action pursuant to Labor Law § 240 (1), § 241 (l)-(5), and § 241-a, (2) granted the cross motion of Nessel Electric Co. for summary judgment dismissing the plaintiffs’ Labor Law causes of action insofar as they are asserted against it, (3) granted the cross motion of the defendants Red Hook Deli, Inc., and Giacomo Minafra for summary judgment dismissing the plaintiffs’ Labor Law causes of action insofar as asserted against them, and (4) upon searching the record, granted summary judgment in favor of the defendant Vito LaMorte dismissing the plaintiffs’ causes of action pursuant to Labor Law § 240 (1), § 241 (l)-(5), and § 241-a insofar as asserted against him.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly dismissed the plaintiffs’ Labor Law causes of action insofar as asserted against the defendants Giacomo Minafra, Red Hook Deli, Inc., and Nessel Electric Co. (see, Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877; Russin v Picciano & Sons, 54 NY2d 311; Wendel v Pillsbury Corp., 205 AD2d 527; D’Amico v New York Racing Assn., 203 AD2d 509). Additionally, the court properly dismissed the causes of action asserted against the defendant Vito LaMorte pursuant to Labor Law § 240 (1), § 241 (l)-(5), and § 241-a. Sullivan, J. P., Miller, Thompson and Ritter, JJ., concur.